Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2016

                                      No. 04-16-00559-CR

                                    Stanley Foster BAKER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1755-CR-A
                         Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER
       The trial court imposed sentence on July 20, 2016, and Appellant is currently
incarcerated. Appellant timely filed a notice of appeal and indicated he will represent himself on
appeal. The appellate record is due on September 19, 2016.
       In Appellant’s letter of September 6, 2016, filed on September 12, 2016, he states he has
“been denied access to the jail law library computer and books since July 3, 2016.” He also asks
“the court for an extension of all filing deadlines until [he has] adequate access to all required
law material and paperwork for [his] appeal.”
      Appellant’s general motion for an extension of time for all filing deadlines in this appeal
is DENIED without prejudice to Appellant seeking an extension of time for a specific deadline.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2016.
___________________________________
Keith E. Hottle
Clerk of Court